Citation Nr: 1721628	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-02 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to April 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008, rating decision of the Togus, Maine, Department of Veterans Affairs (VA) Regional Office (RO).  Originally before the Board was the issue of entitlement to an increased rating in excess of 50 percent for depressive disorder, NOS.  In December 2013, the Board denied the claim for increase, and at the same time determined that TDIU had been raised by the record.   

In December 2013, the Board remanded the Veteran's claim for entitlement to a TDIU for further development.  A SSOC was issued in July 2016, and the case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

The evidence of record does not persuasively show that the Veteran's depressive disorder, NOS, precludes him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater.  Id. 

Although the Veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  

Service connection is currently in effect for one condition, depressive disorder NOS, rated as 50 percent disabling.  

The Veteran does not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a TDIU.    

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a total disability evaluation may still be assigned on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Therefore, exceptional cases may be submitted to the Director, Compensation Service for extraschedular consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  Here, the RO did not refer this particular case for extra-schedular consideration nor does the Board find that such referral is warranted. 

The Veteran contends that he has poor judgment, poor impulse control, and an inability to adapt to stressful situations, resulting in his chronic unemployment.  In February 2014, the Veteran stated he is unemployable due to paranoid schizophrenia, and his fear of being around people.  He also stated that his ability to work was impacted by his back, as he had a spinal cord operation.  In a March 2014 statement, the Veteran documented last working in 1972. 

At the Veteran's June 2008 VA examination, he reported symptoms of chronic depression, sleep disturbance, and anxiety.  The Veteran was oriented in all spheres, well-groomed and casually dressed.  The Veteran interacted in a cooperative and attentive manner with unremarkable speech.  He had a constricted affect and anxious mood, a short attention span and was not able to count in serial sevens.  The Veteran reported having a sleep impairment and becoming irritable in crowds.  He was aware of his problem, and the outcome of his behavior.  The Veteran reported no delusions or hallucinations and no homicidal or suicidal thoughts.  There was no evidence of obsessive or ritualistic behavior.  The VA examiner assessed that the Veteran's impulse control was good and there were no episodes of violence.  The Veteran reported some slight to moderate problems with daily living activities.  He was diagnosed with depression NOS/anxiety NOS, alcohol dependence in remission, heroin dependence in remission, cocaine dependence in remission, marijuana abuse in remission, and nicotine dependence.  The VA examiner opined that the Veteran's substance use is not related to his anxiety or depression.  

At his April 2011 VA examination, the Veteran reported experiencing anxiety and feeling "sad with no motivation, poor sleep, and hopelessness" on most days.  The Veteran stated he was "dependent upon heroin."  He was cooperative, yet irritable, well groomed, appropriately dressed, and oriented in all spheres.  The Veteran was lethargic and had slurred speech.  The VA examiner reported the Veteran's affect was constricted and mood dysphoric.  The Veteran's attention was intact and he was successful in completing serial sevens and spelling in both directions.  The Veteran reported a sleep impairment, claiming nightmares of things he saw at Walter Reed Hospital, but did not report any delusions or hallucinations.  The Veteran understood that he has a problem and the outcome of his behavior.  There was no evidence of obsessive or ritualistic behaviors and no report of homicidal or suicidal ideation.  The examiner recorded that the Veteran's impulse control was poor, but there was no indication of violent episodes.  The Veteran reported no problems with activities of daily living.  He was diagnosed with dysthymia and opioid dependence.  The examiner opined that the Veteran's depressive symptoms were "most likely being exacerbated by his use of heroin."  He had been unemployed for more than 20 years, and the examiner concluded that the Veteran's substance abuse problem interferes with his ability to maintain employment.    

In October 2015, the Veteran underwent a VA examination.  The Veteran was assessed with having occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The record shows the Veteran has not worked for more than 20 years.  Per the Veteran he did not work following discharge from service, and did not find suitable employment though he tried.  He denied being fired or having any problems at any jobs following discharge.  The psychiatrist concluded that the Veteran's depression and substance use were both in full remission and did not interfere in his ability to obtain gainful employment.   

There are no additional medical records indicating the Veteran was unable to obtain employment by reason of his service-connected disability.  

In these circumstances, the evidence does not show that the Veteran has been unable to secure or follow a substantially gainful occupation solely by reason of his service-connected depressive disorder, NOS.  Rather, it appears that his difficulty was attributable to his non-service connected impairments, to include his back disability and substance abuse.  The 2015 examiner concluded the Veteran was indeed capable of employment.  

Thus, a TDIU is not demonstrated by the record as the evidence of record fails to show that the Veteran is unemployable. 

The Board has considered whether the Veteran's claim should be referred to the Director, Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  When there is plausible evidence that a Veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, a Veteran's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Director, Compensation Service.  For the reasons noted above, the criteria for referral have not been met as the preponderance of the evidence is against the Veteran's claim for a TDIU on an extraschedular basis.

In reaching the conclusion to deny this claim, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, the doctrine is not for application. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, entitlement to a TDIU must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


